Title: Treasury Department Circular to the Commissioners of Loans, 30 September 1793
From: Treasury Department
To: Commissioners of Loans



Albany, September 30, 1793.
Sir,

A short absence from the Seat of Government, for the Recovery of my Health, renders it impossible to conduct the Transfers of Stock, from office to office, as heretofore: I am, therefore, to request, that you will consider Warrants, without my Signature, countersigned by the Comptroller, with the usual authentication of the Register, or one of his Clerks, on his behalf, and accompanied with the usual Certificate of the Commissioner of Loans, from whose office the Transfer is to be made, as equivalent, till further order, to Warrants signed by me, and, in other respects, in due form.
I am, with consideration,   Sir,   Your obedient servant,

Alexander Hamilton

